Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.             The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first magnetic means connected to the tool 3 as set forth in claim 25; and applying a holding force by positive locking engagement and force-locking engagement as set forth in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
              Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
2.           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
              As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
           the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
          Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
              Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

                Such claim limitation(s) is/are: 
          “a first magnetic means” and “a second magnetic means” as set forth in claim 25.  
             
                This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
        “a clamping device” and “a motion device” as set forth in claim 25;
         “a holding device” as set forth in claim 26;
         “a means for guiding magnetic flux” as set forth in claim 35;
          “a detection device” as set forth in claim 39; and 
          “a displacement device” as set forth in claims 45 and 48.

               Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
                If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
3.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.         Claims 25-58 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
           Regarding claim 25, the specification does not disclose the motion device with work when “the first magnetic means is configured to be connected to the tool.” 
It is not clear how exactly the first magnetic mean could be connected to the rotating saw blade 3 as a tool. The specification discloses that the first magnetic means 7 is connected to the clamping device 5. This is shown in the drawings. The specification does not disclose how the first magnetic means is connected or clamped to the face of the saw blade as a tool 3. In addition, it is not clear, if the first magnetic means 7 is connected to the tool 3, where the second magnetic means is located in relation with the first magnetic means 7. There is a sufficient disclosure for the embodiment shown in the drawings where the first magnetic means is connected to the clamping device. However, there is insufficient disclosure for an alternative embodiment where the first magnetic means is connected to the tool 3 (which is not shown in the drawings).

5.          Claims 25-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
                Regarding claim 25, it is not clear how the first magnetic means (7, shown in Fig. 2) is connected to the tool (3, shown in Fig. 2), which is a rotating saw blade. It is not clear how the motion device function if the first magnetic means is connected to the tool. It is not clear, if the first magnetic means 7 is connected to the tool 3, where the second magnetic means is located in relation with the first magnetic means 7.

6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
7.         Claims 25-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

             Regarding claim 1, “the first magnetic means is configured to be connected to the tool” is confusing. It is not clear how exactly the first magnetic mean could be connected to the rotating saw blade 3 as a tool. It is also not clear., if the first magnetic means 7 is connected to the tool 3, where the second magnetic means is located in relation with the first magnetic means 7.

Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claims 25-29, 32, 38-49, 54-55 and 57-58, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chung et al. (2011/0048191 A1), hereinafter Chung. Regarding claim 25, as best understood, Chung teaches a  safety system for a machine tool 100 which has a frame (102, 104) and a tool 108, the safety system comprising: a clamping device 142; and a motion device (600, 608, 616, 620, 628), wherein: the clamping device is configured to be moveably arranged on the frame (102, 104) of the machine tool; the motion device is configured to move the clamping device 142 from a working position (Fig. 41) in which the tool is extended and can be used for working to a safety position in which the tool is retracted; the motion device includes a first magnetic means 616 and a second magnetic means 620; the first magnetic means 616 is configured to be connected (via the clamping device 142) to the tool 108 ; the second magnetic means 608 is configured to be arranged on the frame of the machine tool; and the motion device (600, 608, 616, 620, 628) is configured to move the tool 108 from the working position to the safety position at least partially by a magnetic force acting between the first magnetic means and the second magnetic means.  See Figs. 1 and 4I-4K in Chung. 
            Regarding claim 26, Chung teaches everything noted above including that the motion device further includes a holding device (defined by latching assembly 140) configured to hold the tool in the working position by a holding force.  
            Regarding claim 27, Chung teaches everything noted above including that the motion device is configured to apply the holding force at least partially by positive locking engagement, force-locking engagement, or at least one of the first magnetic means or the second magnetic means.  
            Regarding claim 28, Chung teaches everything noted above including that the at least one of the first magnetic means or the second magnetic means is configured to magnetically overcome the holding force for triggering movement of the tool by the motion device from the working position to the safety position.  
             Regarding claim 29, Chung teaches everything noted above including that the motion device further includes a guide (628) for movement of the tool by the motion device.  
             Regarding claim 32, Chung teaches everything noted above including that the first magnetic means or the second magnetic means includes an electromagnet (defined as a coil connected to an electrical energy).   
             Regarding claim 38, Chung teaches everything noted above including that the first magnetic means 616 and the second magnetic means (608 or 620) are arranged in mutually opposite relationship.  
             Regarding claim 39, Chung teaches everything noted above including a detection device for detecting (or an unsafe condition; paragraph 0066) a risk of injury to a user by the tool.  
             Regarding claim 40, Chung teaches everything noted above including that the motion device is configured to move the tool based on detection of the risk of injury to the user by the tool 108.  
             Regarding claim 41, Chung teaches everything noted above including that the first magnetic means is configured to be motionally coupled to the tool; and the motion device is configured to move the tool from the working position to the safety position such that the first magnetic means and the tool are moved jointly.  
             Regarding claim 42, Chung teaches everything noted above including that the first magnetic means or the second magnetic means includes an energizable electromagnet; and the energizable electromagnet is configured to be: non-energized in the working position such that the magnetic force acting between the first magnetic means and the second magnetic means is an attracting magnetic force; and energized in the safety position such that the magnetic force acting between the first magnetic means and the second magnetic means is a repelling magnetic force.  
              Regarding claim 43, Chung teaches everything noted above including a machine tool 100 comprising the safety system of claim 25.  
              Regarding claim 44, Chung teaches everything noted above including a table 104 for supporting a workpiece, wherein: in the working position, the tool 108 projects above the table at least partially out of an inner region of the machine tool; and in the safety position, a majority of the tool is arranged beneath the table in the inner region of the machine tool.  
              Regarding claim 45, Chung teaches everything noted above including a displacement device (defined by any of the parts that hold the saw in the working position) for positioning the tool relative to the table in the working position.  
              Regarding claim 46, Chung teaches everything noted above including an end position damper 122 for damping movement of the tool upon reaching the safety position.  
              Regarding claim 47, Chung teaches everything noted above including a method comprising: operating the machine tool with the tool in the working position; detecting a risk of injury to a user by the tool with a detection device; and moving the tool to the safety position with the motion device, wherein movement of the tool is triggered or at least partially implemented by the magnetic force acting between the first magnetic means and the second magnetic means.  
              Regarding claim 48, Chung teaches everything noted above including that the machine tool further includes a displacement device for positioning the tool relative to a table of the machine tool in the working position; and the method further comprises moving the tool back from the safety position to the working position with the displacement device.  
              Regarding claim 49, Chung teaches everything noted above including that the guide 628 is linear.  
              Regarding claim 54, Chung teaches everything noted above including that the mutually opposite relationship is a mutually coaxially opposite relationship.  
              Regarding claim 55, Chung teaches everything noted above including that the first magnetic means and the tool are moved jointly over an entire distance of the movement of the tool by the motion device from the working position to the safety position.  
              Regarding claim 57, Chung teaches everything noted above including that the machine tool is a slidable table circular saw.  
              Regarding claim 58, Chung teaches everything noted above including that the displacement device is arranged between the second magnetic means and the frame of the machine tool.

Claim Rejections - 35 USC § 103
      10.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
         A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


11.       Claims 30, 31, 33-37, 50-53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Chung. Regarding claim 30, 31, 34-37, 50-53 and 56, Chung does not explicitly teach the first magnetic means or the second magnetic means includes a permanent magnet or a magnetically semi-hard material; the first magnetic means or the second magnetic means includes a magnetizable substance; the electromagnet includes a coil having a magnetizable core; the electromagnet includes a first electromagnet a second electromagnet; and the coil of the first electromagnet and the coil of the second electromagnet are connected in series or parallel; the magnetizable core is a cylinder, a prism or a cuboid having a peripheral surface and two end faces; the magnetizable core is arranged concentrically relative to the coil of the electromagnet; and in an end region, one of the two end faces of the magnetizable core includes a means for guiding magnetic flux; the means for guiding magnetic flux includes an annular or bar-shaped extension at one of the two end faces of the magnetizable core; the annular or bar-shaped extension has a trapezoidal cross section; the magnetically semi-hard material has remanence magnetization; the magnetizable substance is ferromagnetic; in an assembled position in the motion device, the coil of the first electromagnet and the coil of the second electromagnet are of oppositely oriented winding directions; and the coil of the electromagnet is at least partially embedded in the magnetizable core.  However, Official Notice is taken that the use of all the items set forth above is old and well known in the art.

Response to Arguments
12.           Applicant’s argument that the specification teaches the first magnetic means is directly or indirectly connected to the tool by clamping is not persuasive. First, claim 25 recites “the first magnetic means is configured to be connected to the tool.” In this case, the claim does not require the first magnetic means to be “indirectly” connected to the tool 3. Second, as stated above, it is not clear how exactly the first magnetic mean could be connected to the rotating saw blade 3 as a tool. The specification discloses that the first magnetic means 7 is connected to the clamping device 5. This is shown in the drawings. The specification does not disclose how the first magnetic means is connected or clamped to the face of the saw blade as a tool 3. In addition, it is not clear, if the first magnetic means 7 is connected to the tool 3, where the second magnetic means is located in relation with the first magnetic means 7. There is a sufficient disclosure for the embodiment shown in the drawings where the first magnetic means is connected to the clamping device. However, there is insufficient disclosure for an alternative embodiment where the first magnetic means is connected to the tool 3 (which is not shown in the drawings). 
                Although, claims do not call for the first magnetic means to be “indirectly” connected to the tool, the specification does not clearly disclose where exactly the first magnetic means is positioned to be considered as having an indirect connection with the tool. It is also not clear where the second magnetic means is located when the first magnetic means is “indirectly” connected to the tool. In this case, it is also not clear how magnetic force is created between the first and second magnetic means and how the motion device retracts the tool to a safety position. 
              
Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Shiban (8,950,305) and Peot et al. (2004/0159198 A1) teach a safety system for a 
machine tool.

14.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

August 17, 2022